DETAILED ACTION

	This Office Action is in response to Applicant’s Election dated 1/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.   Election was made without traverse in the reply filed 1/27/2022.
Applicant’s election without traverse of claims 1-12 in the reply filed on 1/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)] as being anticipated  by Engl et al [US 2012/0086026]
►	With respect to claim 1, Engl et al (fig 3 with plan view of Fig 1G, text [0001]-[0105]) discloses the claimed optoelectronic arrangement comprising:
- 	an electrical insulating body (380, fig 3) having a top surface and a bottom surface facing away from the top surface,
 - 	a first pixel group, to which a multiplicity of pixels are assigned, wherein each pixel has a first semiconductor region (323), a second semiconductor region (321) and an active region (322) that emits and/or absorbs electromagnetic radiation during the operation of the arrangement, 
- 	a multiplicity of separating structures (342) arranged between the pixels, and 
- 	at least one first contact structure (390/351/350/330) having a first contact plane (330) and a first contact location (350), which is freely accessible at the bottom surface, wherein
	the pixels of the first pixel group are arranged alongside one another at the top surface (FIG 3 & 1G), 
	 the first semiconductor regions and/or the second semiconductor regions of adjacent pixels of the first pixel group are spatially separated from one another by means of the separating structures (trench 342), 
	 the first contact structure is assigned one-to-one to the first pixel group, 
	the first semiconductor regions of the pixels of the first pixel group are electrically conductively connected to one another by means of the first contact plane (330) and are electrically contactable by means of the first contact location (350), and 
	the electrical insulating body is a mechanically stabilizing component of the arrangement.
►	With respect to claim 3, Engl et al (fig 3) discloses the electrical insulating body is embodied in an integral fashion.
	With respect to claim 5, Engl et al (figs 3 and 1G) discloses:  a multiplicity of second pixel groups, a second contact structure (391/361 or 390’/261’) having at least one second contact plane and a second contact location that is freely accessible at the bottom surface of the electrical insulating body, wherein at least one pixel of each of the first pixel groups is uniquely assigned to each second pixel group, the second contact structure is assigned one-to-one to each second pixel group, the second semiconductor regions of the pixels of the second pixel group are electrically conductively connected to one another by means of the second contact plane (391 or 390’)) and are electrically contactable by means of the second contact location (361 or 361’).
►	With respect to claim 6, Engl et al (fig 3 in plan view of fig  1G) shows all pixels are arranged in a matrix along rows and columns, the pixels of the matrix being arranged in a row are assigned to one of the first pixel groups, and the pixels of the matrix being arranged in a column are assigned to one of the second pixel groups.  Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
►	With respect to claim 8, Engl et al (fig 3) discloses the  first contact structure has a first plated-through hole (351), the first plated-through hole extends in the vertical direction z completely through the electrical insulating body, the first plated-through hole is electrically conductively connected to the first contact location (350).
►	With respect to claim 10, Engl et al (fig 3 & 1G) discloses the second contact structure has a second plated-through hole (361 or 361’), the second plated-through hole extends in the vertical direction z completely through the electrical insulating body, the second plated-through hole is electrically conductively connected to the second contact location (390’ or 391).
►	With respect to claim 12, Engl et al discloses the optoelectronic arrangement is free of wire contacting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims  9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Engl et al [US 2012/0086026]
►	With respect to claims 9 and 11, it is notice that the process limitation “electrodeposited” does not carry weight in a claim drawn to structure because distinct structure is not neccessarily produced.   See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  In addition, a “product by process” limitation is directed to the product per se, no matter how actually made, in re Hirao, 190 USPQ 15 and 17 (footnote 3).  See also In re Brown, 173 USPQ 685 (CCPA 1972); In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324 (CCPA 1974); In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; and In re Marosi et al., 218 USPQ 289 (Fed. Cir. 1983);  all of which made clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).                                                                                   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,854,783.   Although the claims at issue are not identical, they are not patentably distinct from each other because both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement as below:
	With respect to claim 1, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement comprising:
- 	an electrical insulating body (moulded body comprising resin or silicone, claims 1 & 4,  US 10,854,783) having a top surface and a bottom surface facing away from the top surface,
 - 	a first pixel group, to which a multiplicity of pixels are assigned, wherein each pixel has a first semiconductor region a second semiconductor region and an active region that emits and/or absorbs electromagnetic radiation during the operation of the arrangement, ( claim 1,  US 10,854,783)
- 	a multiplicity of separating structures arranged between the pixels ( claim 1,  US 10,854,783), and 
- 	at least one first contact structure having a first contact plane and a first contact location, which is freely accessible at the bottom surface, ( claim 1,  US 10,854,783) wherein
	the pixels of the first pixel group are arranged alongside one another at the top surface (( claim 1,  US 10,854,783)
	 the first semiconductor regions and/or the second semiconductor regions of adjacent pixels of the first pixel group are spatially separated from one another by means of the separating structures ( claim 1,  US 10,854,783) 
	 the first contact structure is assigned one-to-one to the first pixel group ( claim 1,  US 10,854,783)
	the first semiconductor regions of the pixels of the first pixel group are electrically conductively connected to one another by means of the first contact plane  and are electrically contactable by means of the first contact location ( claim 1,  US 10,854,783), and 
	the electrical insulating body is a mechanically stabilizing component of the arrangement ( claim 3,  US 10,854,783)
	With respect to claim 2, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement wherein the first semiconductor regions of the pixels of the first pixel group are electrically conductively connected to one another exclusively by means of the first contact plane ( claim 1,  US 10,854,783)
►	With respect to claim 4, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement wherein the first semiconductor regions and the active regions of adjacent pixels are spatially completely separated from one another by the separating structures, and the second semiconductor regions of adjacent pixels are connected to one another via intermediate regions formed with the material of the second semiconductor regions ( claim 6,  US 10,854,783)
►	With respect to claim 5, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement comprising:  a multiplicity of second pixel groups, a second contact structure having at least one second contact plane and a second contact location that is freely accessible at the bottom surface of the electrical insulating body, wherein at least one pixel of each of the first pixel groups is uniquely assigned to each second pixel group, a second contact structure is assigned one-to-one to each second pixel group, the second semiconductor regions of the pixels of the second pixel group are electrically conductively connected to one another by means of the second contact plane and are electrically contactable by means of the second contact location ( claim 9,  US 10,854,783)
►	With respect to claim 7, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement wherein each pixel is individually drivable ( claim 15,  US 10,854,783)
►	With respect to claim 8, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement  wherein the first contact structure has a first plated-through hole, the first plated-through hole extends in the vertical direction z completely through the ( claim 10,  US 10,854,783)
►	With respect to claim 9, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement wherein a material of the first plated-through hole is electrodeposited ( claim 11,  US 10,854,783)
►	With respect to claim 10, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement wherein the second contact structure has a second plated-through hole, the second plated-through hole extends in the vertical direction z completely through the electrical insulating body, the second plated-through hole is electrically conductively connected to the second contact location ( claim 10,  US 10,854,783)
►	With respect to claim 11, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement wherein a material of the second plated-through hole is electrodeposited. ( claim 11,   US 10,854,783)
►	With respect to claim 12, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement which is free of a wire contacting (claim 12, US 10,854,783]
Claims 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15  of U.S. Patent No.US 10,854,783 in view of Engl et al [US 2012/0086026]
►	With respect to claim 3, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement.  Being different to the US 10,854,783, the present application claims wherein the electrical insulating body is embodied in an integral fashion.  However, such as difference has been known in the art since Engle et al discloses the electrical insulating body (380, fig 3) is embodied in a integral fashion.
►	With respect to claim 6, both of US 10,854,783 and the present application generally claim the same subject matter of optoelectrical arrangement.  Being different to the US 10,854,783, the 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819